
	
		I
		112th CONGRESS
		1st Session
		H. R. 3746
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Mr. Loebsack
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide a temporary employee payroll tax cut for
		  2012.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Cuts for the Middle Class
			 Act.
		2.Temporary
			 employee payroll tax cut
			(a)In
			 generalNotwithstanding any other provision of law—
				(1)with respect to
			 any taxable year which begins in the payroll tax holiday period, the rate of
			 tax under section
			 1401(a) of the Internal Revenue Code of 1986 shall be 10.4
			 percent, and
				(2)with respect to
			 remuneration received during the payroll tax holiday period, the rate of tax
			 under 3101(a) of such Code shall be 4.2 percent (including for purposes of
			 determining the applicable percentage under sections 3201(a) and 3211(a)(1) of
			 such Code).
				(b)Coordination
			 with deductions for employment taxes
				(1)Deduction in
			 computing net earnings from self-employmentFor purposes of
			 applying section
			 1402(a)(12) of the Internal Revenue Code of 1986, the rate of
			 tax imposed by subsection 1401(a) of such Code shall be determined without
			 regard to the reduction in such rate under this section.
				(2)Individual
			 deductionIn the case of the taxes imposed by section 1401 of
			 such Code for any taxable year which begins in the payroll tax holiday period,
			 the deduction under section 164(f) with respect to such taxes shall be equal to
			 the sum of—
					(A)59.6 percent of
			 the portion of such taxes attributable to the tax imposed by section 1401(a)
			 (determined after the application of this section), plus
					(B)one-half of the
			 portion of such taxes attributable to the tax imposed by section
			 1401(b).
					(c)Payroll tax
			 holiday periodThe term payroll tax holiday period
			 means calendar year 2012.
			(d)Employer
			 notificationThe Secretary of the Treasury shall notify employers
			 of the payroll tax holiday period in any manner the Secretary deems
			 appropriate.
			(e)Transfers of
			 funds
				(1)Transfers to
			 Federal Old-Age and Survivors Insurance Trust FundThere are
			 hereby appropriated to the Federal Old-Age and Survivors Trust Fund and the
			 Federal Disability Insurance Trust Fund established under section 201 of the
			 Social Security Act (42 U.S.C. 401) amounts equal to the
			 reduction in revenues to the Treasury by reason of the application of
			 subsection (a). Amounts appropriated by the preceding sentence shall be
			 transferred from the general fund at such times and in such manner as to
			 replicate to the extent possible the transfers which would have occurred to
			 such Trust Fund had such amendments not been enacted.
				(2)Transfers to
			 social security equivalent benefit accountThere are hereby appropriated to the Social
			 Security Equivalent Benefit Account established under section 15A(a) of the
			 Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(a)) amounts
			 equal to the reduction in revenues to the Treasury by reason of the application
			 of subsection (a)(2). Amounts appropriated by the preceding sentence shall be
			 transferred from the general fund at such times and in such manner as to
			 replicate to the extent possible the transfers which would have occurred to
			 such Account had such amendments not been enacted.
				(3)Coordination
			 with other Federal lawsFor purposes of applying any provision of
			 Federal law other than the provisions of the Internal Revenue Code of 1986, the
			 rate of tax in effect under section 3101(a) of such Code shall be determined
			 without regard to the reduction in such rate under this section.
				
